01/29/2020 4:54:28 PM NYSOAG PAGE 3 OF 3

   

EXTELEIOS.

STATE OF NEW YORK
OFFICE OF THE ATTORNEY GENERAL
; LETITIA JAMES DIVISION OF STATE COUNSEL
» ATTORNEY GENERAL LITIGATION BUREAU
° ( VIA ECF (with courtesy copy via fax to 914-390-4179) January 29, 2020

 

Hon. Nelson S. Roman
Sec United States District Court
ees Southern District of New York
bal 300 Quarropas Street
White Plains, NY 10601

Re: Johnson v. McMorrow, et al., 19-cv-6480 CNSR)
Dear Judge Roman:

This Office represents Defendants in the above-referenced action. I respectfully write to

request an adjournment of the February 13, 2020 initial conference. (Dkt. No. 16.)

This is the first request for such an adjournment and Plaintiff's counsel consents to this
request. An adjournment is needed because I will be on trial before Judge Briccetti on February
13" in the matter of Anderson v, Osborne, 17-cv-539. I have conferred with Plaintiffs counsel
and both counsel are available February 21 or February 27, 2020. Counsel are not mutually
available on a Thursday or Friday in March.

 

 

Accordingly, I respectfully request that the initial conference be adjourned to February
21, February 27, or a date later than March 2020, that may be convenient to the Court.

Respectfully submitted,

/s/ Deanna L. Collins
Deanna L. Collins
Assistant Attorney General
(212) 416-8906

Deanna. Collins@ag.ny. gov

Ce: Counsel of Record (by ECF) “Tne lnitrak fechas! Cont Scle lee Lone
- a Ceb. 13, 2020 ik ah ovenad Sine sie -
Uso © say Cor ngof “ore Arected bo sulbwa £ a comp lated

ewaert Plan +e Mew &rs on
Case eet [d, 22. Chak of Hee Geek

CA ceqeested fo derminste | SOORDERED: Daleks.

a 2B-LIBERTY STREET, NEW-YORK, New York 10005 » PHONE (212) 416-6082 + FAX (212) 416-6009 *NoTEGH.SE Se
es i HTTP/MWWW.AG.NY.GOV HON. NELSON.S. ROMAN =
UNITED STATES DISTRICT JUDGE

   

 

 

 

 
1/29/2020 4:54:28 PM NYSOAG PAGE 1 OF 3

 

CONFIDENTIAL FACSIMILE
TRANSMISSION
STATE OF NEW YORK
OFFICE OF THE ATTORNEY GENERAL
Letitia James

To: Chambers of the Hon. Nelson S. Roman
Fax Number: 9143904179
Voice Number:
From: Deanna L. Collins
Fax Number: 2124166009

Voice Number: 2124168906

Date: January 29, 2020

Subject: Johnson v. McMorrow, 19cv-6480(SDNY)(NSR): Request for
Total Pages: adjournment of initial conference

Memo:

To Whom It May Concern:

Attached please find a courtesy copy of a request to adjourn the February 13,
2020 conference in the above-captioned matter, which was filed to the docket this
afternoon.

Respectfully,

Deanna L. Collins, Esq.

Assistant Attorney General

New York State Office of the Attorney General

Litigation Bureau

28 Liberty Street, 18th Floor

New York, NY 10005

(212) 416-8906

Deanna.Collins@ag.ny.gov<mailto: Deanna. Collins@ag.ny.gov>

IMPORTANT NOTICE: This e-mail, including any attachments, may be
confidential, privileged or otherwise legally protected. It is intended only for the
addressee. If you received this e-mail in error or from someone who was not
authorized to send it to you, do not disseminate, copy or otherwise use this e-mail
or its attachments. Please notify the sender immediately by reply e-mail and delete
the e-mail from your system.

IMPORTANT NOTICE: This fax, including any attachments, may be confidential,

 
01/29/2020 4:54:28 PM NYSOAG PAGE 2 OF 3

privileged or otherwise legally protected. It is intended only for the addressee. If
you received this fax in error or from someone who was not authorized to send it to
you, do not disseminate, copy or otherwise use this fax or its attachments. Please
notify the sender immediately by reply fax and delete the fax from your system.

 
